Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 38 is objected to because of an informality.  The word mold is misspelled.  Appropriate correction is required.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19-25 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) in view of GB 2515773 to Smith.
Claim 19 recites a method for producing a disc-type refiner segment for refining lignocellulosic material.  AAPA teaches a known method for producing such a segment.  See Applicant’s published specification (hereafter Specification) [0005].  AAPA teaches providing production data of the disc-type refiner segment; supplying the production data to [fabricator, fabricating] a pattern of the disc-type refiner segment; using the…pattern of the disc-type refiner segment to generate a mold for the disc-type refiner segment; and molding or casting the disc-type refiner segment using the mold.  See Specification [0005].  AAPA differs from claim 19 only in that the prior art method teaches using a NC controlling milling machine to generate a pair of model halves that are then used to produce a mold, while claim 19 recites 3D printing a pattern of the disc-type refiner segment that is then used to produce the mold.  (The model halves are analogous to a pattern of a disc-type refiner segment.)
It would have been obvious to manufacture a pair of model halves (for subsequent use in creating a mold) using additive manufacturing because the mere idea of manufacturing a known structure using additive manufacturing is not patentable.  It is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  The MPEP states the prior art must: (1) teach a base device (a method or apparatus that will be modified) upon which the claimed invention can be seen as an improvement, (2) teach a known technique that is applicable to the base device, and (3) show that one of ordinary skill would have recognized that applying the known technique to the base device would yield predictable results that would improve the base device.  See MPEP 2143(D).  
In this case, AAPA teaches that refiner disc model patterns were known structures in the relevant art.  The only difference between the prior art and the claim is that the claim recites fabricating the structure using an additive manufacturing technique.  Additive manufacturing, as taught by Smith, is a known manufacturing method in the disc-refiner arts.  Additive manufacturing has the potential to make virtually any shape or structure, including the claimed structure.  It would have been predictable to replace the previous fabrication method (of NC controlled milling) with an additive manufacturing method.  Such a modification would have been predicable because Smith teaches that additive manufacturing is now used to make molds pattern via additive manufacturing.   
Put another way, it is not patentable to use a known manufacturing technique (in this case, additive manufacturing) to fabricate a known structure from the prior art, absent (1) evidence that those of ordinary skill would believe such a structure could not be successfully fabricated by additive manufacturing or (2) claim steps unique to the fabrication of the claimed structure by additive manufacturing.  While there may be specific additive manufacturing steps or techniques unique to manufacturing this claimed structure, the mere idea of manufacturing the claimed structure using additive manufacturing is not patentable.  
Regarding claim 20, AAPA teaches separately forming two milled halves.  Thus, when modifying AAPA with additive manufacturing it would have resulted in the disc- type refiner segment [having] a first part and a second part and [the] 3D- printed patterns of the first and second parts of the disc-type refiner segment [being] formed separately.  Regarding claim 21, AAPA teaches comprises providing production data of the first and second parts of the disc-type refiner segment.  See specification [0005].  Regarding claim 22, the modified method would result in supplying the production data of the first and second parts of the disc-type refiner segment to the 3D printer.  Regarding claim 23, since AAPA teaches milling two pattern halves, the modified rejection would result in 3D printing a pattern of the first and second parts of the disc-type refiner segment.  Regarding claim 24, AAPA as modified teaches using a 3D-printed pattern of the first and second parts of the disc-type refiner segment to generate a first mold and a second mold of the first and second parts of the disc-type refiner segment because AAPA was creating two mold halves from two pattern halves.  AAPA also teaches molding or casting the first and second parts of the disc-type refiner segment using the first and second molds, as recited in claim 25.  See Specification [0005].
Claim 37 recites the mold for the disc-type refiner segment generated using the 3D-printed pattern of the disc-type refiner segment is a sand mold.  Paragraph [0014] of applicant’s published specification teaches using a sand mold.  Although [0014] is not in the background, the paragraph begins by stating “the step of generating a mold may be performed as commonly known in the art.”  Thus, this paragraph is also AAPA.  Paragraph [0014] also teaches the mold…[may be] generated through casting as recited in claim 38.


Response to Arguments
Applicant's arguments filed September 14, 2021 have been fully considered but they are not persuasive.  Each of applicant’s remarks is set forth, followed by examiner’s response.
Applicant argues that the rejection asserts that Smith teaches 3D printing a mold, whereas the claim recites 3D printing a pattern, then used to create a mold.  This is not what the rejection asserted.  It was modifying AAPA, which does teach fabricating a pattern and then using the pattern to create a mold.  Smith was merely used to show that 3D printing in the relevant field was known and could have been modified to 3D print the pattern.  The rejection has been clarified to make this more explicit. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726








    
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art at the time the invention was filed.”